Title: General Orders, 24 February 1778
From: Washington, George
To: 



Head-Quarters V. Forge Tuesday Feby 24th 1778.
Russia—Randolph. Russell.


At a General Court-Martial whereof Col. Cortlandt was President (Feby 19th 1778) Mr Edward Bennett Forage-Master in the Marquis La Fayette’s division tried for repeated neglect of duty in suffering the horses of the division to remain three days without Forage when there was Forage in the General Forage yard, and all the divisions in the Army drew, for neglecting to draw hay when to be got and for trusting to others what he should himself perform by which many horses in the division have perished and the whole of the teams rendered unfit for duty.
The Court after due deliberation are of opinion that forage was not drawn for horses of the Marquis’s division between the 10th & 14th instant; it also appears to them that Forage was drawn at that time by different brigades in the Army; It also appears to them that the chief of the business of getting Forage from the forage yard has been done by Mr Bennett’s Assistant; It also appears to them that Mr Bennett when he went into the Country after forage, in two instances, employed at each time a Waggon he had with him in carting Cyder instead of attending the business he went on. The Court are therefore unanimously

of opinion that Mr Bennett has been neglectful of his duty in not getting forage for the horses of the division to which he belongs when it could have been procured whereby many of them have perished for the want of it, being a breach of Article 5th Section 18th of the Articles of War and they do sentence him to be dismissed from his employment in the forage department.
At the same Court Barney Deland a soldier in 6th Pennsylvania Regiment tried for attempting to desert and persuading a number of others to desert with him acquitted of the first part of the charge but found guilty of persuading others to desert, being a breach of Article 4th section 6th of the Articles of War and sentenced to receive an hundred lashes on his naked back.
At the Court by adjournment (Feby 23rd 1778) Henry Lewis and John Hambleton Inhabitants of Pennsylvania tried for attempting to carry Provisions into Philadelphia, found not guilty of a breach of a resolution of Congress, dated October 8th 1777, and acquitted. Also James Baily of Colonel Brewer’s Regiment tried for attempting to desert to the enemy, plead guilty of a breach of 1st Article section 6th of the Articles of War & sentenced to receive one hundred lashes on his naked back &c.
The Commander in Chief approves the foregoing sentences and orders those against Deland and Bailey to be put in execution tomorrow morning at 8 ôClock at the head of the Regiments to which they respectively belong; Lewis and Hambleton to be immediately released from confinement and Bennett to be dismissed from his employment in the forage department.
